Name: 2007/746/EC: Commission Decision of 19 November 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 5533) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  Europe;  international trade;  animal product;  health;  agricultural policy
 Date Published: 2007-11-21

 21.11.2007 EN Official Journal of the European Union L 303/24 COMMISSION DECISION of 19 November 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 5533) (Text with EEA relevance) (2007/746/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC, and amending Directive 92/46/EEC (3), and in particular Article 60(2) and Article 62(1) and (3) thereof, Whereas: (1) Following recent outbreaks of foot-and-mouth disease in Great Britain, Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom (4) was adopted to reinforce the control measures against foot-and-mouth disease taken by that Member State in the framework of Council Directive 2003/85/EC. (2) Decision 2007/554/EC lays down rules applicable to the dispatch from the high risk areas, listed in Annex I, and the low risk areas listed in Annex II, to that Decision (restricted areas), in Great Britain of products considered safe that either were produced before the restrictions were put in place in the United Kingdom, from raw material sourced from outside those restricted areas, or that have undergone a treatment proven effective in inactivating possible foot-and-mouth disease virus. (3) In Decision 2007/554/EC, as amended by Decision 2007/664/EC, the Commission laid down rules for the dispatch of certain categories of meat from certain areas listed in Annex III to Decision 2007/554/EC, as thus amended, that have not recorded any outbreak of foot-and-mouth disease for a period of at least 90 days prior to slaughter and which comply with certain specified conditions. (4) On the basis of the evolution of the animal health situation in the United Kingdom, Decision 2007/554/EC was amended by Decision 2007/709/EC, and Annex III to Decision 2007/554/EC was replaced, in order to enlarge the area from which exports of fresh meat are allowed, and the date of application of that Decision was prolonged until 15 December 2007. (5) The United Kingdom has now defined a foot-and-mouth disease risk area of about 150 km around the first outbreak that is subject to intensified surveillance to verify the absence of infection with the foot-and-mouth disease virus in that Member State. It does not include areas currently listed in Annex III to Decision 2007/554/EC. That 150 km area should be listed as a high risk area in Annex I to that Decision following the implementation of regionalisation by defining the areas listed in Annex II as different form Great Britain. (6) The amendments to the lists of restricted areas in Annexes I and II to Decision 2007/554/EC are required in order to permit the dispatch from those areas listed in Annex II of products of animal origin, such as meat, meat products, milk, dairy products and other animal products, while maintaining a high level of protection with regard to the prohibition on dispatch of live animals and their semen, ova and embryos from the whole of Great Britain, including the areas listed in both Annex I and Annex II. (7) In the interest of clarity and consistency, it is also appropriate to correct minor omissions in relation to embryos in Article 6 and to make the wording of Article 7 more precise in relation to medicinal products. (8) After the completion with satisfactory results of the clinical and serological surveillance carried out in the surveillance zone to confirm the absence of infection with the foot-and-mouth disease virus, the United Kingdom has removed the measures implemented in the surveillance zone around the confirmed outbreaks on 5 November 2007 in accordance with Article 44 of Directive 2003/85/EC. (9) Article 60 of Directive 2003/85/EC provides that a Member State may only recover its previous foot-and-mouth disease and infection-free status when certain measures laid down in that Directive have been completed, and at least three months have elapsed since the last recorded outbreak of that disease, and the absence of infection has been confirmed in accordance with the provisions of that Directive. (10) At the same time Article 62 of the Directive allows a modification of the measures necessary to recover the free status maintaining only restrictions on the movement of live animals. It is therefore appropriate that those provisions of Decision 2007/554/EC that relate to the movement of live animals, their semen, ova and embryos remain applicable until the relevant conditions of Article 60 of Directive 2003/85/EC have been fulfilled. (11) The period of applicability of Decision 2007/554/EC should therefore be prolonged until 31 December 2007, three months after the completion of the preliminary cleansing and disinfection following the last recorded outbreak on 30 September 2007. At the same time provisions should be in place that limit the application of certain restrictions on products of animal origin to the date of 15 December 2007 as previously envisaged. (12) Decision 2007/554/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/554/EEC is amended as follows: 1. The following paragraphs (8), (9) and (10) are added to Article 1: 8. By way of derogation from paragraph 2 the competent authorities of the United Kingdom may authorise the transport of live animals of the bovine, ovine, caprine and porcine species and other biungulates from holdings situated in areas listed in Annex II to holdings or slaughterhouses situated in the areas listed in Annex I. 9. By way of derogation from paragraph 2 the competent authorities of the United Kingdom may authorise the transport of live animals of the bovine, ovine, caprine and porcine species and other biungulates from holdings situated in areas listed in Annex I directly or through no more than a single assembly centre, under official control to designated slaughterhouses situated in the areas listed in Annex II. 10. By way of derogation from paragraph 2 the competent authorities of the United Kingdom may authorise the transport of live animals of the bovine, ovine, caprine and porcine species and other biungulates from holdings situated in areas listed in Annex I directly and under official control to designated holdings situated in the areas listed in Annex II without coming into contact with animals of a lower health status, provided that: (a) the animals show no clinical signs of foot-and-mouth disease on inspection immediately prior to loading and either: (i) were subjected with negative results to a test for antibodies against foot-and-mouth disease virus carried out on a blood sample taken within 10 days prior to the date of transport; or (ii) come from a holding that was subjected with negative results to a serological survey pursuant to a sampling protocol suitable to detect 5 % prevalence of foot-and-mouth disease with at least a 95 % level of confidence; or (iii) come from a holding situated in an area listed in Annex III and comply with the following conditions:  the animals have been reared for at least 90 days, or since birth if less than 90 days of age, on holdings situated within the areas specified in columns 1, 2 and 3 of Annex III, where there has been no outbreak of foot-and-mouth disease during at least that period;  during the 21 days prior to the date of transport the animals have remained under the supervision of the competent veterinary authorities on a single holding which is situated in the centre of a circle around the holding of at least 10 km radius, where there has been no outbreak of foot-and-mouth disease during at least 30 days prior to the date of loading;  no animals of species susceptible to foot-and-mouth disease have been introduced into the holding referred to in the second indent during the 21 days prior to the date of loading, except in the case of pigs coming from a supplying holding which complies with the conditions laid down in the second indent, in which case the period of 21 days may be reduced to seven days; (iv) are live animals of the porcine species moving within the framework of a pyramid breeding structure from holdings approved for the purpose of this Decision by the competent authority and situated in the centre of a circle around the holding of at least 10 km radius, where there has been no outbreak of foot-and-mouth disease during at least 30 days prior to the date of loading. 2. Article 2 is replaced by the following: Article 2 Meats 1. For the purposes of this Article, meats  means fresh meat , minced meat , mechanically separated meat  and meat preparations  as defined in points 1.10, 1.13, 1.14 and 1.15 of Annex I to Regulation (EC) No 853/2004. 2. The United Kingdom shall not dispatch meats of the bovine, ovine, caprine and porcine species and other biungulates coming from or obtained from animals originating in the areas listed in Annex I. 3. Meats not eligible for dispatch from the United Kingdom in accordance with this Decision shall be marked in accordance with the second subparagraph of Article 4(1) of Directive 2002/99/EC or in accordance with Decision 2001/304/EC. 4. The prohibition set out in paragraph 2 shall not apply to meats bearing the health mark in accordance with Chapter III of Section I of Annex I to Regulation (EC) No 854/2004, provided that: (a) the meat is clearly identified, and has been transported and stored since the date of production separately from meat which is not eligible, in accordance with this Decision, for dispatch outside the areas listed in Annex I; (b) the meat complies with one of the following conditions: (i) it was obtained before 15 July 2007; or (ii) it is derived from animals reared for at least 90 days prior to the date of slaughter, or since birth if less than 90 days of age, and slaughtered outside the areas listed in Annexes I and II; or in the case of meat obtained from wild game of species susceptible to foot-and-mouth disease (wild game) killed, outside those areas; or (iii) it complies with the conditions set out in points (c), (d) and (e) and paragraph 6; (c) the meat was obtained from domestic ungulates or from farmed game of species susceptible to foot-and-mouth disease (farmed game), as specified for the respective category of meat in one of the appropriate columns 4 to 7 in Annex III, and complies with the following conditions: (i) the animals have been reared for at least 90 days prior to the date of slaughter, or since birth if less than 90 days of age, on holdings situated within the areas specified in columns 1, 2 and 3 of Annex III, where there has been no outbreak of foot-and-mouth disease during at least that period; (ii) during the 21 days prior to the date of transport to the slaughterhouse, or in the case of farmed game prior to the date of on-farm slaughtering, the animals have remained under the supervision of the competent veterinary authorities on a single holding which is situated in the centre of a circle around the holding of at least 10 km radius, where there has been no outbreak of foot-and-mouth disease during at least 30 days prior to the date of loading; (iii) no animals of species susceptible to foot-and-mouth disease have been introduced into the holding referred to in point (ii) during the 21 days prior to the date of loading, or in the case of farmed game prior to the date of on-farm slaughtering, except in the case of porcine animals coming from a supplying holding which complies with the conditions laid down in point (ii), in which case the period of 21 days may be reduced to seven days; However, the competent authority may authorise the introduction into the holding referred to in point (ii) of animals of species susceptible to foot-and-mouth disease which comply with the conditions set out in points (i) and (ii) and which:  come from a holding where no animals of species susceptible to foot-and-mouth disease have been introduced during the 21 days prior to the date of transport to the holding referred to in point (ii),except in the case of porcine animals coming from a supplying holding in which case the period of 21 days may be reduced to seven days; or  were subjected with negative results to a test for antibodies against the foot-and-mouth disease virus carried out on a blood sample taken within 10 days prior to the date of transport to the holding referred to in point (ii); or  come from a holding that was subjected with negative results to a serological survey pursuant to a sampling protocol suitable to detect 5 % prevalence of foot-and-mouth disease with at least a 95 % level of confidence; (iv) the animals or, in the case of farmed game slaughtered on the farm, the carcasses have been transported under official control in means of transport that have been cleansed and disinfected before loading from the holding referred to in point (ii) to the designated slaughterhouse; (v) the animals have been slaughtered less than 24 hours following the time of arrival at the slaughterhouse and separately from animals the meat of which is not eligible for dispatch from the area listed in Annex I; (d) the meat, if positively marked in column 8 of Annex III, was obtained from wild game that was killed in areas where there has been no outbreak of foot-and-mouth disease for a period of at least 90 days before the date of killing and at a distance of at least 20 km from areas not specified in columns 1, 2 and 3 of Annex III; (e) Meat referred to in points (c) and (d) must in addition comply with the following conditions: (i) the dispatch of such meat is only to be authorised by the competent veterinary authority of the United Kingdom, if the animals referred to in point (c)(iv) have been transported to the slaughterhouse without any contact with holdings situated in areas not specified in columns 1, 2 and 3 of Annex III; (ii) the meat is at all times clearly identified, handled, stored and transported separately from meat which is not eligible for dispatch from the area listed in Annex I; (iii) during the post-mortem inspection by the official veterinarian in the slaughterhouse of dispatch, or in the case of on-farm slaughtering of farmed game on the holding referred to in point (c)(ii), or in the case of wild game at the game-handling establishment, no clinical signs or post-mortem evidence of foot-and-mouth disease were established; (iv) the meat has remained in the slaughterhouse, holding or establishment referred to in point (e)(iii) for at least 24 hours following the post-mortem inspection of the animals referred to in points (c) and (d); (v) any further preparation of meat for dispatch outside the area listed in Annex I shall be suspended:  in the case where foot-and-mouth disease has been diagnosed in the slaughterhouse, holding or establishment referred to in point (e)(iii), until the slaughter of all animals present and the removal of all meat and dead animals has been completed, and at least 24 hours have elapsed since the completion of the total cleansing and disinfection of those establishments and holdings under the control of an official veterinarian; and  in the case of slaughter in the same establishment of animals susceptible to foot-and-mouth disease coming from holdings situated in areas listed in Annex I that do not comply with the conditions set out in point 4(c) or (d), until the slaughter of all such animals and the cleansing and disinfection of the slaughterhouse, holding or establishment have been completed under the control of an official veterinarian; (vi) the central veterinary authorities shall communicate to the other Member States and the Commission a list of those slaughterhouses, holdings and establishments which they have approved for the purposes of application of points (c), (d) and (e). 5. Compliance with the conditions set out in paragraphs 3 and 4 shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. 6. The prohibition set out in paragraph 2 of this Article shall not apply to fresh meat obtained from bovine, ovine, caprine and porcine species and other biungulates reared outside the areas listed in Annex I and transported, by way of derogation from Article 1(2) and (3), directly and under official control without any contact with holdings situated in areas listed in Annex I to a slaughterhouse situated in the areas listed in Annex I for immediate slaughter, provided that such fresh meat complies with the following conditions: (a) all such fresh meat bears the health mark in accordance with Chapter III of Section I of Annex I to Regulation (EC) No 854/2004; (b) the slaughterhouse: (i) is operated under strict veterinary control; (ii) suspends any further preparation of meat for dispatch outside the area listed in Annex I in the case of slaughter in the same slaughterhouse of animals susceptible to foot-and-mouth disease coming from holdings situated in areas listed in Annex I until the slaughter of all such animals and the cleansing and disinfection of the establishment have been completed under the control of an official veterinarian; (c) the fresh meat is clearly identified, and transported and stored separately from meat which is not eligible for dispatch outside the United Kingdom. Compliance with the conditions set out in the first subparagraph shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. The central veterinary authorities shall communicate to the Commission and to the other Member States a list of the establishments which they have approved for the purposes of application of this paragraph. 7. The prohibition set out in paragraph 2 shall not apply to fresh meat obtained from cutting plants situated in the areas listed in Annex I under the following conditions: (a) only fresh meat as described in paragraph 4(b) and paragraph 6 is processed in that cutting plant, on the same day. Cleansing and disinfection shall be carried out after processing of any meat not meeting these requirements; (b) all meat bears the health mark in accordance with Chapter III of Section I of Annex I to Regulation (EC) No 854/2004; (c) the cutting plant is operated under strict veterinary control; (d) the fresh meat is clearly identified, and transported and stored separately from meat which is not eligible for dispatch outside the areas listed in Annex I. Compliance with the conditions set out in the first subparagraph shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. The central veterinary authorities shall communicate to the other Member States and the Commission a list of the establishments which they have approved for the purpose of application of this paragraph. 8. Meat dispatched from the United Kingdom to other Member States shall be accompanied by an official certificate, which shall bear the following words: Meat conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom . 3. In Article 3, paragraph 2 is replaced by the following: 2. The prohibition set out in paragraph 1 shall not apply to meat products bearing the health mark in accordance with Chapter III of Section I of Annex I to Regulation (EC) No 854/2004, provided that the meat products: (a) are clearly identified and have been transported and stored since the date of production separately from meat products not eligible, in accordance with this Decision, for dispatch outside the areas listed in Annex I; (b) comply with one of the following conditions: (i) they are made from meats described in Article 2(4)(b) and (6), or (ii) they have undergone at least one of the relevant treatments laid down for foot-and-mouth disease in Part 1 of Annex III to Directive 2002/99/EC. Compliance with the conditions set out in the first subparagraph shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. The central veterinary authorities shall communicate to the other Member States and the Commission a list of the establishments which they have approved for the purpose of application of this paragraph. 4. In Article 6, paragraph 2 is replaced by the following: 2. The prohibitions set out in paragraph 1 shall not apply to: (a) semen, ova and embryos produced before 15 July 2007; (b) frozen bovine semen and embryos, frozen porcine semen, and frozen ovine and caprine semen and embryos imported into the United Kingdom in accordance with the conditions laid down in Directives 88/407/EEC, 89/556/EEC, 90/429/EEC or 92/65/EEC respectively, and which since their introduction into the United Kingdom have been stored and transported separately from semen, ova and embryos not eligible for dispatch in accordance with paragraph 1; (c) frozen semen and embryos obtained from bovine, porcine, ovine and caprine animals kept for at least 90 days prior to the date of and during collection within the areas listed in Annex II or moved into the areas listed in Annex II from areas outside Annex I during the 90 days prior to the date of collection and which: (i) have been stored in approved conditions for a minimum period of 30 days prior to the date of dispatch; and (ii) have been collected from donor animals standing in centres or on holdings which:  have been free from foot-and-mouth disease for a period of at least 90 days prior to and until at least 30 days after the date of collection of the semen or embryos; and  are situated in the centre of a circle around the centre or holding of at least 10 km radius in which there has been no case of foot-and-mouth disease for at least 30 days prior to the date of collection. Before the dispatch of the semen or embryos referred to in points (a), (b) and (c) the central veterinary authorities shall communicate to the other Member States and the Commission a list of centres and teams approved for the purpose of application of this paragraph. 5. In Article 7, paragraph 2 is replaced by the following: 2. The prohibition set out in paragraph 1 shall not apply to hides and skins which: (a) were produced in the United Kingdom before 15 July 2007; or (b) comply with the requirements provided for in point (2)(c) or (d) of Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002; or (c) were produced outside the areas listed in Annex I in accordance with the conditions laid down in Regulation (EC) No 1774/2002, and have since introduction into the areas listed in Annex I been stored and transported separately from hides and skins not eligible for dispatch in accordance with paragraph 1; or (d) were produced from animals slaughtered in a slaughterhouse, or in the case of farmed game slaughtered on a holding, or in the case of wild game killed, for the production of meat in accordance with Article 2(4)(b) or Article 2(6). Treated hides and skins shall be separated from untreated hides and skins. 6. In Article 8(2), point (a) is replaced by the following: (a) animal products which: (i) have been subjected to a heat treatment:  in a hermetically sealed container with a Fo value of 3,00 or more, or  in which the centre temperature is raised to at least 70 °C; or (ii) were produced outside the areas listed in Annex I in accordance with the conditions laid down in Regulation (EC) No 1774/2002, and which since introduction into the areas listed in Annex I have been stored and transported separately from animal products not eligible for dispatch in accordance with paragraph 1; or (iii) were produced from animals slaughtered in a slaughterhouse, or in the case of farmed game slaughtered on a holding, or in the case of wild game killed, for the production of meat in accordance with Article 2(4)(b) or Article 2(6), and  comply with the requirements of Part A(1) of Chapter II of Annex VIII to Regulation (EC) No 1774/2002, and  have been stored and transported separately from animal products not eligible for dispatch in accordance with paragraph 1 of this Article and Article 2(2); 7. In Article 8, paragraph 7 is replaced by the following: 7. By way of derogation from paragraph 3, it shall be sufficient, in the case of products referred to in paragraph 2(i) and (j), to be accompanied by a commercial document stating that the products are for use as invitro diagnostic, laboratory reagents, medical products or medical devices, provided that the products are clearly labelled for invitro diagnostic use only  or for laboratory use only , as medicinal products  or as medical devices . 8. The first sentence in Article 9(2) is replaced by the following: 2. In case of products for retail sale to the final consumer, the competent authorities of the United Kingdom may authorise consolidated consignments of animal products, each of which is eligible for dispatch in accordance with this Decision, to be accompanied by a commercial document endorsed by the attachment of a copy of an official veterinary certificate confirming that: 9. Article 17 is replaced by the following: This Decision shall apply until 31 December 2007. However, the prohibitions of dispatch laid down in Articles 2, 3, 4, 5, 7 and 8 as well as the provisions laid down in Articles 9 and 11 related to those prohibitions and the provisions in Article 14 shall apply until 15 December 2007. 10. Annexes I, II and III are replaced by the text in the Annex. Article 2 Implementation Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 19 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected version OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (4) OJ L 210, 10.8.2007, p. 36. Decision as last amended by Decision 2007/709/EC (OJ L 287, 1.11.2007, p. 29). ANNEX ANNEX I The following areas in the United Kingdom: 1 2 3 GROUP ADNS Administrative Unit England 41 Bracknell Forest 42 Brighton and Hove 49 City of Southampton 56 Luton 57 Medway 59 Milton Keynes 63 Reading 66 Slough 67 Southend-on-Sea 70 Swindon 72 Thurrock 75 West Berkshire 76 Windsor and Maidenhead 77 Wokingham 135 City of Portsmouth 137 Bedfordshire County 138 Buckinghamshire County 139 Cambridgeshire County 145 East Sussex County 146 Essex County 147 Gloucestershire County 148 Hampshire County 149 Hertfordshire County 150 Kent 155 Northamptonshire County 158 Oxfordshire County 163 Surrey 164 Warwickshire County 165 West Sussex County 166 Wiltshire County 168 London ANNEX II The following areas in the United Kingdom: 1 2 3 GROUP ADNS Administrative Unit Scottish Islands 131 Shetland Islands 123 Orkney Islands 124 NA H-Eileanan An Iar Scotland 121 Highland 122 Moray 126 Aberdeenshire 128 Aberdeen City 79 Angus 81 Dundee City 80 Clackmannanshire 90 Perth & Kinross 127 Fife 85 Falkirk 88 Midlothian 96 West Lothian 129 City of Edinburgh 130 East Lothian 92 Scottish Borders 94 Stirling 125 Argyll and Bute 83 East Dunbartonshire 84 East Renfrewshire 86 City of Glasgow 87 Inverclyde 89 North Lanarkshire 91 Renfrewshire 93 South Lanarkshire 95 West Dunbartonshire 82 East Ayrshire 132 North Ayrshire 133 South Ayrshire 134 Dumfries & Galloway England 141 Cumbria 169 Northumberland 10 Gateshead 16 Newcastle upon Tyne 17 North Tyneside 26 South Tyneside 29 Sunderland 144 Durham 52 Darlington 55 Hartlepool 58 Middlesbrough 64 Redcar and Cleveland 69 Stockton-on-Tees 151 Lancashire 38 Blackburn with Darwen 39 Blackpool 176 North Yorkshire excluding Selby 177 Selby District 78 York 53 East Riding of Yorkshire 45 City of Kingston upon Hull 60 North East Lincolnshire 61 North Lincolnshire West Yorkshire consisting of 32 Wakefield District 11 Kirklees District 6 Calderdale District 4 Bradford 13 Leeds South Yorkshire consisting of 1 Barnsley District 8 Doncaster District 20 Rotherham District 24 Sheffield District Greater Manchester consisting of 30 Tameside District 18 Oldham District 19 Rochdale District 5 Bury District 3 Bolton District 21 Salford District 31 Trafford District 15 Manchester District 27 Stockport District 34 Wigan District Merseyside consisting of 12 Knowsley District 14 Liverpool District 23 Sefton District 28 St. Helens District 74 Warrington 140 Cheshire County 54 Halton 35 Wirral District 142 Derbyshire County 44 City of Derby 157 Nottinghamshire County 47 City of Nottingham 153 Lincolnshire 159 Shropshire 71 Telford and Wrekin 161 Staffordshire County 50 City of Stoke-on-Trent 170 Devon County 73 Torbay 136 Plymouth 171 Cornwall County 143 Dorset County 62 Poole 40 Bournemouth 160 Somerset County 120 North Somerset 37 Bath and North East Somerset 43 City of Bristol 68 South Gloucestershire 51 Herefordshire County 167 Worcestershire County 9 Dudley District 2 Birmingham District 22 Sandwell District 36 Wolverhampton District 33 Walsall District 25 Solihull District 7 Coventry District 152 Leicestershire County 46 City of Leicester 65 Rutland 48 City of Peterborough 154 Norfolk County 162 Suffolk County 172 Isles of Scilly 114 Isle of Wight Wales 115 Sir Ynys Mon  Isle of Anglesey 116 Gwynedd 103 Conwy 108 Sir Ddinbych-Denbigshir 111 Sir Y Fflint-Flintshire 113 Wrecsam-Wrexham 173 North Powys 174 South Powys 118 Sir Ceredigion-Ceredigion 110 Sir Gaerfyrddin-Carmarthen 119 Sir Benfro-Pembrokeshire 97 Abertawe-Swansea 102 Castell-Nedd Port Talbot-Neath Port Talbot 105 Pen-y-Bont Ar Ogwr  Bridgend 107 Rhondda/Cynon/Taf 99 Bro Morgannwg  The Valee of Glamorgan 98 Bleanau Gwent 112 Tor-Faen  Tor Faen 101 Casnewydd  Newport 104 Merthyr Tudful-Merthyr Tydfil 100 Caerffili  Caerphilly 117 Caerdydd  Cardiff 109 Sir Fynwy  Monmouthshire ANNEX III The following areas listed in Annex I shall have the status of areas listed in Annex III: 1 2 3 4 5 6 7 8 GROUP ADNS Administrative Unit B S/G P FG WG England 42 Brighton and Hove + + + + 56 Luton + + + + 57 Medway + + + + 59 Milton Keynes + + + + 67 Southend-on Sea + + + + 72 Thurrock + + + + 75 West Berkshire + + + + 137 Bedfordshire + + + + 145 East Sussex County + + + + 146 Essex County + + + + 149 Hertfordshire County + + + + 150 Kent + + + + 158 Oxfordshire County + + + + 166 Wiltshire County + + + + 147 Gloucestershire County + + + + 139 Cambridgeshire County + + + + 155 Northamptonshire County + + + + 164 Warwickshire County + + + + 70 Swindon + + + + ADNS = Animal Disease Notification System Code (Decision 2005/176/EC) B = bovine meat S/G = sheep and goat meat P = pig meat FG = farmed game of species susceptible to foot-and-mouth disease WG = wild game of species susceptible to foot-and-mouth disease